Dismiss and Opinion Filed February 16, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00829-CV

                 TIZIANA COSENTINO, Appellant
                              V.
        FROST BANK, AS INDEPENDENT ADMINISTRATOR OF
       THE ESTATE OF BRIAN M. ELLARD, DECEASED, Appellee

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-20-00485-2

                        MEMORANDUM OPINION
           Before Justice Molberg, Justice Goldstein, and Justice Smith
                           Opinion by Justice Molberg
      This is an appeal from an order compelling an ancillary probate matter to

arbitration. By motion and in jurisdictional briefing, appellee asserts the appeal

should be dismissed for want of jurisdiction because the arbitration order is neither

an interlocutory order authorized by statute to be appealed nor an appealable final

judgment under the general standard, see Lehmann v. Har-Con Corp., 39 S.W.3d

191, 195 (Tex. 2001), or standard for probate orders, see Crowson v. Wakeham, 897

S.W.2d 779, 783 (Tex. 1995). In response, appellant does not dispute the order is

not an appealable interlocutory order. She maintains, however, that the order is

appealable and final under either Lehmann, because the order “reduced” the probate
court’s role “to nothing but the ministerial act of approving” the arbitration award,

or Crowson, because it ended the underlying ancillary proceeding.1 Agreeing with

appellee that the order is not final, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.3(a).

                                           BACKGROUND

           On June 30, 2019, Ornella Ellard and her husband perished in a private jet

crash. During the administration of Ellard’s and her husband’s estates, a dispute

arose concerning a premarital agreement (“PMA”) that limited Ellard’s interest in

her husband’s estate. The dispute centered on whether the PMA had been finalized

and an agreement existed at all, as the PMA had been signed in its entirety by Ellard

but it appeared her husband had failed to sign in certain designated places.

           Seeking, in part, a declaration that the PMA was invalid because it did not

contain all necessary signatures, Ellard’s estate filed the proceeding underlying this

appeal as an ancillary proceeding to the estate.                        Appellee, the independent

administrator of Ellard’s husband’s estate, counterclaimed and appellant, Ellard’s

sister and sole heir, intervened. In her petition in intervention, appellant asserted the

same argument as Ellard’s estate and, in the event the probate court determined the

PMA was “sufficiently” executed and an agreement “existed[,]” that Ellard and her

husband did not intend to be bound by the PMA.



    1
         Appellant also argues the order is final under Crowson because the order adjudicated a substantive
right.
                                                    –2–
       A fully executed PMA was subsequently located, and Ellard’s estate

nonsuited its action. Asserting the fully executed PMA was not authentic or,

alternatively, had been revoked, appellant proceeded on her claim. Appellee also

proceeded on its counterclaim.

       The PMA included a provision requiring that “any dispute or controversy

regarding [the PMA’s] validity, interpretation, or enforceability” be submitted to

binding arbitration before an arbitrator who would serve as a special master under

the rules of civil procedure and whose award could be “set forth” in a judgment

entered in “any court of competent jurisdiction.” See TEX. R. CIV. P. 171 (master in

chancery). On appellee’s motion and following a Tipps evidentiary hearing,2 the

probate court ordered the matter to arbitration.

                                          DISCUSSION

       An appellate court has jurisdiction over appeals from interlocutory orders as

authorized by statute as well as final judgments. Jack B. Anglin Co., Inc. v. Tipps,

842 S.W.2d 266, 272 (Tex. 1992). Generally, a judgment is final if it (1) follows a

conventional trial on the merits; (2) actually disposes of every pending party and

claim; or, (3) “clearly and unequivocally” states it finally disposes of all parties and



   2
     See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 269 (Tex. 1992) (concluding that trial court
must hold evidentiary hearing to determine whether to compel arbitration, rather than summarily rule,
where material facts necessary to determination are controverted); see also TEX. CIV. PRAC. & REM. CODE
ANN. § 171.021(b) (if party opposing motion to compel arbitration denies existence of agreement, court
must summarily determine that issue); Ridge Nat. Res., L.L.C. v. Double Eagle Royalty, L.P., 564 S.W.3d
105, 119 (Tex. App.—El Paso 2018, no pet.) (trial court decides threshold issue of whether contract ever
formed).
                                                 –3–
claims even if it does not actually do so. See Lehmann, 39 S.W.3d at 199, 205-06.

In probate proceedings, however, a judgment may be final for purposes of appeal

even when other issues remain pending if a statute expressly declares the phase of

the probate proceeding to be final and appealable or the judgment adjudicates a

substantial right and disposes of all issues and parties “in the phase of the proceeding

for which it was brought.” See De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex.

2006) (quoting Crowson, 897 S.W.2d at 782-83).            To determine whether the

judgment adjudicates a substantial right and disposes of all issues and parties in a

particular proceeding, an appellate court examines the parties’ live pleadings and

may consider whether the adjudicated claim could be properly severable. See id.;

Crowson, 897 S.W.3d at 783. A claim is properly severable if the controversy

involves more than one cause of action; the severed claim could be the proper subject

of an independently asserted lawsuit; and, the severed claim “is not so interwoven

with the remaining action that they involve the same facts and issues.” Guar. Fed.

Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex. 1990). Although

Lehmann differs from Crowson “as to when an order becomes final and

appealable[—]upon the conclusion of a discrete phase of a [probate] proceeding or

with rendition of a single final judgment[,]” an order that actually disposes of all

issues and parties at the relevant stage of the proceedings is final under both

standards. In re Guardianship of Jones, 629 S.W.3d 921, 925 (Tex. 2021) (emphasis

in original).

                                          –4–
        Appellant’s contention that the order compelling arbitration is final and

appealable under both Lehmann and Crowson is premised on the probate court’s

implied ruling that the PMA was properly executed and an agreement “existed.”3

Appellant notes that without a finding that the PMA, which contained the arbitration

provision, was finalized, the probate court could not compel the matter to arbitration.

See TEX. FAM. CODE ANN. § 4.002 (requiring premarital agreement be signed by

both parties); In re W. Dairy Transp., L.L.C., 574 S.W.3d 537, 546 (Tex. App.—El

Paso 2019, orig. proceeding) (arbitration cannot be ordered absent binding

agreement) (citing Freis v. Canales, 877 S.W2d 283, 284 (Tex. 1994) (per curiam)).

Appellant asserts the sole claim before the probate court in the ancillary proceeding,

was whether the PMA was finalized and an agreement existed; whether the PMA

was otherwise valid and enforceable became issues only if the PMA was properly

signed and were, under the arbitration provision, issues for the arbitrator to decide.

Once the court determined an agreement existed and compelled the matter to

arbitration, appellant argues, the ancillary proceeding was concluded. Appellant

maintains that, because the arbitrator’s decision is binding on the parties under the


    3
      As mentioned, appellant also argues the order is final under Crowson because it adjudicated a
substantive right. The court’s implied ruling is also the premise for this argument. Appellant contends that,
in determining the PMA was properly executed, the probate court not only determined that the underlying
proceeding would “all go[] to arbitration[,]” but also that the PMA, rather than Texas community property
laws, would inform what assets Ellard’s estate owned, resulting in a significant decrease in the value of the
estate. See TEX. FAM. CODE ANN. § 3.003 (“Property possessed by either spouse during or on dissolution
of marriage is presumed to be community property.”). An order adjudicating a substantive right without
also adjudicating all issues and parties in the phase of the proceeding for which the proceeding was brought,
however, is not final under Crowson. See De Ayala, 193 S.W.3d at 578 (citing Crowson, 897 S.W.2d at
782-83).
                                                    –5–
PMA, the probate court’s remaining role, if any, is to confirm the arbitrator’s

decision, a ministerial act that renders the order final under Lehmann. Appellant

further maintains that because the order ended the “contract formation/existence”

phase of the ancillary proceeding, the order was final under Crowson.

      In making these arguments, however, appellant misconstrues the applicable

standards. Whether an order disposes of every party and claim in a suit or disposes

of all issues and parties in the phase of the proceeding for which the proceeding was

brought is not determined by who effectuates the disposition or the extent of the

court’s role in the suit or proceeding but by language adjudicating the claim and

issues. See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per

curiam) (appellate timetable begins to run upon signing of written order that disposes

of parties and issues before court, even when signing of order is “purely

ministerial”).   And “phase of the proceeding for which the [proceeding] was

brought” refers to the basis for the proceeding—the claim(s) or cause(s) of action

asserted—not an issue within the claim(s) or action(s). See Crowson, 897 S.W.2d

at 783 (probate order rendered in proceeding in which “one or more pleadings . . .

raise issues or parties not disposed of” is interlocutory but can be made final by

severance order if severance criteria met); Guar. Fed. Sav. Bank, 793 S.W.2d at 658

(claim is properly severable if controversy involves more than one cause of action,

severed claim could be independently asserted in separate lawsuit, and severed claim

and remaining action do not involve same facts and issues); MICHOL O’CONNOR,

                                         –6–
O’CONNOR’S TEXAS CAUSES OF ACTION, ch.1, § 1 (2022 ed.) (“A cause of action is

simply the basis for a lawsuit. . . . In ordinary legal usage, the term ‘cause of action’

is synonymous with ‘claim.’”).

      Although appellant asserts the ancillary proceeding ended upon the probate

court’s determination that the PMA was properly executed and arbitration should be

compelled, it did not. As reflected in the parties’ live pleadings, the ancillary

proceeding was brought as a declaratory judgment action concerning the validity and

enforceability of the PMA.        The order compelling arbitration determined a

preliminary issue within that cause of action—that the PMA was properly executed

such that an agreement to arbitrate existed and arbitration of those issues could be

compelled—not a cause of action in itself that could be asserted independently as its

own lawsuit. See Guar. Fed. Sav. Bank, 793 S.W.2d at 658; see also In re Gulf

Expl., LLC, 289 S.W.3d 836, 842 (Tex. 2009) (order compelling arbitration

reviewable on final appeal).

      Because the arbitration order is not final under Lehmann or Crowson, we grant

appellee’s motion and dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a).

                                             /Ken Molberg//
210829f.p05                                  KEN MOLBERG
                                             JUSTICE




                                          –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TIZIANA COSENTINO, Appellant                 On Appeal from the Probate Court
                                             No. 2, Dallas County, Texas
No. 05-21-00829-CV          V.               Trial Court Cause No. PR-20-00485-
                                             2.
FROST BANK, AS INDEPENDENT                   Opinion delivered by Justice
ADMINISTRATOR OF THE                         Molberg, Justice Goldstein and
ESTATE OF BRIAN M. ELLARD,                   Justice Smith participating.
DECEASED, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Frost Bank, as Independent Administrator of the
Estate of Brian M. Ellard, Deceased, recover its costs, if any, of this appeal from
appellant Tiziana Cosentino.


Judgment entered this 16th day of February, 2022.




                                       –8–